                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 IN RE:                                                  Case No.: 19-30822 et al.

          Randle Durail Snell                            Chapter: 13
          Sharon Renee Snell
            AND ATTACHED LIST OF CASES                   Judge Jack B. Schmetterer




                                AGREED SUBSTITUTION OF ATTORNEY



PLEASE BE ADVISED THAT PURSUANT TO LOCAL RULE 2091-1 AND BY AGREEMENT OF
PARTIES, Grant Simmons formerly with Codilis & Associates, P.C., hereby agrees that ATTORNEY
Terri M. Long, Codilis & Associates, P.C. hereby substitutes in and appears as counsel for the Various
Creditors in the case above and on the attached list of cases. Grant Simmons formerly of Codilis &
Associates, P.C. withdraws their appearance from the case and the parties agree as follows:


COUNSEL APPEARANCE WITHDRAWN:                           COUNSEL SUBSTITUTING AND APPEARING:
Grant Simmons                                           Terri M. Long
formerly Codilis & Associates, P.C.                     Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100                   15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527                                    Burr Ridge, IL 60527


 **THIS IS A SUBSTITUTION AND APPEARANCE OF COUNSEL AND WITHDRAWAL OF
   APPEARANCE OF COUNSEL ON THE ABOVE CAPTIONED CASE AND THE LIST OF
                             ATTACHED CASES.**

                                           AGREED TO BY BOTH PARTIES:

/s/ Grant Simmons                                       /s/ Terri M. Long

                                                        RESPECTFULLY SUBMITTED,

                                                        /s/ Terri M. Long

May 24, 2021

NOTE: This law firm is a debt collector.
Attached List of Cases:
BK Case # Debtor (s)
19-30822     Randle Durail Snell and Sharon Renee Snell
19-30830     Kimberly Millison
19-30880     John A Lathan, JR
19-30903     Kenneth Tyrone Barnes, Sr.
19-31074     Jeremey B Breath
19-31091     Imelda Maria Alvarez
19-27961     Melonie Rutues-Anderson and Bryant Anderson
19-29740     Andrea Brooks
19-31238     Alex M Morgan
19-31340     Kerwin A Holman
19-31351     Evelyn L. Darden
19-31401     Timothy T. Moore
19-31428     Cleveland Jones, Jr
19-31505     Brenda A. Parker
19-31544     Jesse R Reyes
19-31711     Catherine Lacey
19-31793     David Anthony Gethers and Tiffany Michele Gethers
19-32026     Victoria D. Turner
19-32073     Wendy Louise Murphy and Charles Michael Murphy
19-32166     Mary A. Allen
19-32170     Mariana O. Mendez
19-32196     Cynthia L. Garbrecht
19-32262     Maria C Delgado
19-32316     Everett Birk
19-32395     Tamarra Yvonne Everett
19-32423     Dequene M. Gordon
19-32494     Marcello U Allevi and Elizabeth A Allevi
19-32525     Alvira R Moss
19-32579     Jeffery L. Ollie
19-32668     Demessa M Middlebrook
19-32696     David Haile and Myra Lee Dunn- Haile
19-32704   Sherese Cooper
19-32835   Misty C Gardner
19-32947   Ruben Garibay, Jr. and Maria Eugenia Martinez-Garibay
19-33043   Marvin C. Glenn
19-33077   Andreal Neal
19-82676   Adam C. Wilk
19-33335   Joycette Lewis
19-33373   Mohammad A Siddiqui
19-33471   Quinishea R Huff
19-33540   Gertrude Owens
19-33603   Larry Mack Freeman, Sr.
19-33677   Cornelius D White
19-33724   Edgar F Contreras
19-33735   Cassandra Allen
19-33757   Mark L. Rosciani
19-33872   M Elaine Fortineaux
19-33908   Aleksey Hamer
19-33965   Donna Samoilis
19-34030   Carmen H. Ketchum
